                      Case 4:18-cr-00349-KGB Document 19 Filed 04/21/21 Page 1 of 4

AO 245D (Rev 02/18)    Judgment in a Criminal Case for Revocations
                                                                                                                           u!:,H-Eo
                                                                                                                         lp       9{z' 'RI
                        Sheet I
                                                                                                                     fASTFp,,   'li _RIC 1
                                                                                                                                      di, I      KANSAS

                                       UNITED STATES DISTRICT COURT                                                               21 2021
                                                            Eastern District of Arkansas                     ~Ay~ES      ~ r:::,J_cC(/J!~jr
                                                                                                                · ----                       u
                                                                                                                           "f/lTMJr\_f ~ K, CLERK
          UNITED STATES OF AMERICA                                        Judgment in a Criminal Case                                    ,,, 1, ~
                               V.                                         (For Revocation of Probation or Supervised Release)

               ROOSEVELT JOHNSON
                                                                          Case No. 4:18-cr-00349 KGB
                                                                          USM No. 04774-025
                                                                           RON DAVIS
                                                                                                  Defendant's Attorney
 THE DEFENDANT:
 ~ admitted guilt to violation of condition(s)            _1_-7__________ of the term of supervision.
 •    was found in violation ofcondition(s) count(s) _ _ _ _ _ _ _ _ _ after denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number               Nature of Violation                                                            Violation Ended
 1                               Failure to participate as directed and approved by the

                                    probation officer In substance abuse treatment                             10/03/2019
 2                                  Failure to not commit another federal, state, or local crime.              08/14/2019



        The defendant is sentenced as provided in pages 2 through _ _4_ _ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 •    The defendant has not violated condition(s)                             and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
 economic circumstances.

 Last Four Digits of Defendant's Soc. Sec. No.: 1870                       04/21/2021
                                                                          ---------------------------
                                                                                              Date of Imposition of Judgment
 Defendant's Year of Birth:            1971

 City and State of Defendant's Residence:
                                                                              ~d,·MH .f'Wvu         Signature of Judge
 Parkin, Arkansas
                                                                           Kristine G. Baker, United States District Judge
                                                                                                 Name and Title of Judge
                       Case 4:18-cr-00349-KGB Document 19 Filed 04/21/21 Page 2 of 4
AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                        Sheet IA

                                                                                                               2_
                                                                                               Judgment-Page _ _     of    4
                                                                                                                          ---
DEFENDANT: ROOSEVELT JOHNSON
CASE NUMBER: 4: 18-cr-00349 KGB

                                                       ADDITIONAL VIOLATIONS

                                                                                                                    Violation
Violation Number                Nature of Violation                                                                 Concluded
3                               Failure to not unlawfully possess a controlled substance, refrain from any

                                unlawful use of a controHed substance, and submit to drug tests as directed.      08/14/2019

4                               Failure to not leave the judicial district without the permission of the court

                                or the probation officer.                                                         08/14/2019

5                               Failure to report to the probation officer and submit a truthful and complete

                                written report within the first five days of each month.                          10/04/2019

6                               Failure to permit a probation officer to visit at any time at home or elsewhere

                                and to permit confiscation of any contraband observed in plain view of the
                                probation officer.                                                                10/01/2019

7                               FaHure to be monitored by the form of location monitoring (curfew) for a
                                period of 182 days and follow the rules and regulations of the location

                                monitoring program.                                                               09/19/2019
                       Case 4:18-cr-00349-KGB Document 19 Filed 04/21/21 Page 3 of 4
AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                        Sheet 2- Imprisonment
                                                                                                 Judgment -   Page   -~3-   of   4
DEFENDANT: ROOSEVELT JOHNSON
CASE NUMBER: 4:18-cr-00349 KGB


                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Time served.




     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at   _________ •                       a.m.      •    p.m.   on
           •    as notified by the United States Marshal.

     •     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •    before 2 p.m. on
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                    to

at
     - - - - - - - - - - - - - - with a certified copy of this judgment.



                                                                                              UNITED STATES MARSHAL



                                                                             By---------------------
                                                                                           DEPUTY UNITED STA TES MARSHAL
                       Case 4:18-cr-00349-KGB Document 19 Filed 04/21/21 Page 4 of 4
AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                        Sheet 3 - Supervised Release
                                                                                             Judgment-Page ~ of                 4
DEFENDANT: ROOSEVELT JOHNSON
CASE NUMBER: 4:18-cr-00349 KGB
                                                          SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
 No supervised release to follow tenn of imprisonment.




                                                       MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                   substance abuse. (check if applicable)
4.    • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    • You must cooperate in the collection ofDNA as directed by the probation officer. (check ifapplicable)
6.    • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    • You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
